Oe ~aads 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page | of 1

I dom

UNITED STATES DISTRICT COURT
. _ SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November I, 1987)
Antoni o German-Procopio | Case Number: 3:19-mj-22598
Charles Halligan Adair

 

Defendant's Attorney

REGISTRATION NO. 86118298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

C1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s) -
8:1325 ILLEGAL ENTRY (Misdemeanor) _ . 1
Cl The defendant has been found not guilty on count(s)
O Count(s):. dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

NN :
Fass SERVED 7 o | days

x] Assessment: $10 WAIVED & Fine: WAIVED

XX] Court recommends USMS, ICE or DHS or other arresting agency return ail property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

L} Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days -. ...:

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments - ene Sf

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Thursday, June 27, 2019
Date of Imposition of Sentence

pecnea Vl Calle ir en Set Bg

DUSM | HONORABLE JACQUELINE'S. CORLEY
| ED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy a | 3:19-mj-22598

 

 
